EXHIBIT 10.1

WEIGHT WATCHERS INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE PERFORMANCE STOCK UNIT AWARDS

FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a
Virginia corporation (the “Company”), hereby grants to the employee identified
below (the “Employee”) the target number of Performance Stock Units specified
below (the “PSU Award”). The PSU Award is ultimately payable, if at all, based
on the achievement of certain conditions set forth below, in shares of Common
Stock of the Company. The PSU Award is granted upon the terms, and subject to
the conditions, set forth in this Term Sheet, the Company’s stock incentive plan
specified below (as amended and restated, the “Plan”), and the Terms and
Conditions for Employee Performance Stock Unit Awards promulgated under such
Plan and as attached hereto (the “Terms and Conditions”), each hereby
incorporated herein by this reference and each as amended from time to time
(capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Terms and Conditions or the Plan).

 

Key Terms and Conditions

Name of Employee:

[   ]

Grant Date:

[   ]

Plan:

Second Amended and Restated Weight

Watchers International, Inc. 2014 Stock

Incentive Plan

Target Number of Performance Stock Units:

[   ]

Scheduled Vesting Date:

[   ]

Performance Period:

[   ]

 

Vesting Schedule

1.Time-Vesting Service Condition.  The PSU Award shall only vest upon (a)
satisfaction of the Time-Vesting Service Condition or (b) the occurrence of an
event detailed in Paragraph 3 below which deems the Time-Vesting Service
Condition satisfied.

2.Performance Criteria.

(a)Performance Conditions.  Subject to the Employee meeting the Time-Vesting
Service Condition, and the Company achieving the Performance Vesting Condition,
the applicable number of PSUs (determined based on the applicable Achievement
Percentage), if any, shall vest. All determinations with respect to the
Company’s Adjusted Operating Income (and Adjusted Revenue, if applicable)
performance in Fiscal Year [   ] shall be made by the Committee and the
Performance Vesting Condition shall not be achieved and the PSUs shall not be
eligible to vest until the Committee certifies that such Performance Vesting
Condition has been met.

 

--------------------------------------------------------------------------------

(b)Adjusted Operating Income and Adjusted Revenue Achievement. The total number
of PSUs (rounded down to the nearest whole PSU) that shall be subject to vesting
shall be equal to (x) the target number of PSUs granted hereunder multiplied by
(y) the applicable Achievement Percentage, determined as follows:

 

Level of Achievement

Adjusted Operating Income

Achievement Percentage

Below Threshold

[   ]

[   ]

Threshold

[   ]

[   ]

Target

[   ]

[   ]

Maximum

[   ]

[   ]

 

If, in addition to achieving an amount of Adjusted Operating Income in Fiscal
Year [   ] equal to [   ] of the Operating Income Target Amount, the Company
also achieves an amount of Adjusted Revenue in Fiscal Year [   ] equal to [  ]
of the Revenue Target Amount, then the Employee may achieve an achievement
percentage in excess of [   ] up to [   ] as set forth below in the following
table:

 

Level of Achievement

Adjusted Operating Income

Achievement Percentage

Potential if Revenue

Target is Achieved

[   ]

[   ]

 

3.Termination of Employment; Change in Control. Except as set forth herein, upon
a termination of employment, the Employee shall be treated in accordance with
the Terms and Conditions.  Notwithstanding anything to the contrary in the Terms
and Conditions, in the event of a Change in Control or the Employee’s death or
Permanent Disability prior to the Scheduled Vesting Date, the Time-Vesting
Service Condition shall be deemed immediately satisfied and the Performance
Vesting Condition shall be deemed satisfied at target level performance;
provided, however, that if such Change in Control, death or Permanent Disability
occurs following the end of the Performance Period, then the Performance Vesting
Condition shall be deemed satisfied based on the actual Achievement Percentage
for the Performance Period.

4.Definitions. For the purposes of this Term Sheet:

(a)“Achievement Percentage” means the percentage multiplier specified above with
respect to the “Below Threshold,” “Threshold,” “Target,” “Maximum” and
“Potential if Revenue Target is Achieved” levels for the Adjusted Operating
Income performance, or a percentage (percentage of achievement of Operating
Income Target Amount rounded to the nearest whole percentage number) determined
using linear interpolation if actual Adjusted Operating Income performance falls
between any two levels or ranges, as applicable. Notwithstanding the foregoing,
in the event that actual Adjusted Operating Income performance does not meet the
“Threshold” level, the “Achievement Percentage” shall be zero. Additionally, the
Revenue Target Amount is either achieved at [   ] or not achieved at all based
on Adjusted Revenue performance in Fiscal Year [   ].

 

--------------------------------------------------------------------------------

(b)“Adjusted Operating Income” means the Company’s operating income as reported
in (or otherwise calculated in a manner consistent with) the Company’s Form 10-K
as filed with the Securities and Exchange Commission, adjusted to exclude the
impact of (i) changes in accounting principles, (ii) any material acquisition,
divestiture or capital structure transaction, (iii) any impairment or similar
charges, (iv) any material impact of foreign currency exchange rates, (v) any
material regulatory matter or litigation in which the Company (or its related
entities) is a defendant and (vi) other similar material events or matters which
impact the Company’s reported financials as determined by the Committee in its
reasonable discretion.

(c)“Adjusted Revenue” means the Company’s revenue as reported in (or otherwise
calculated in a manner consistent with) the Company’s Form 10-K as filed with
the Securities and Exchange Commission, adjusted to exclude the impact of (i)
changes in accounting principles, (ii) any material acquisition, divestiture or
capital structure transaction, (iii) any impairment or similar charges, (iv) any
material impact of foreign currency exchange rates, (v) any material regulatory
matter or litigation in which the Company (or its related entities) is a
defendant and (vi) other similar material events or matters which impact the
Company’s reported financials as determined by the Committee in its reasonable
discretion.

(d)“Performance Vesting Condition” means the achievement of an amount of
Adjusted Operating Income for Fiscal Year [   ], as determined under this Term
Sheet, equal to or in excess of [   ] of the Operating Income Target Amount.

(e)“Time-Vesting Service Condition” means the Employee’s continued employment
with the Company or its Affiliates through the Scheduled Vesting Date identified
above.

(f)“Operating Income Target Amount” means operating income for Fiscal Year [   ]
of [   ].

(g)“Revenue Target Amount” means revenue for Fiscal Year [   ] of [ ].

*    *    *

By accepting this Term Sheet, the Employee acknowledges that he or she has
received and read, and agrees that the Performance Stock Units granted herein
are awarded pursuant to the Plan, are subject to and qualified in their entirety
by this Term Sheet, the Plan, and the Terms and Conditions, and shall be subject
to the terms and conditions of this Term Sheet, the Plan and the Terms and
Conditions. Additionally, the Employee acknowledges and agrees that any right to
acceleration or other benefit with respect to the PSU Award under any other
written agreement by and between the Employee and the Company or any of its
Affiliates, as may be amended from time to time (collectively, “Other
Agreements”), is hereby governed by Paragraph 3 above, as may be amended in
accordance with the terms of this Term Sheet, with respect to the number of
shares of Common Stock to be vested pursuant to such right notwithstanding any
term or condition set forth in the Other Agreements.

 

--------------------------------------------------------------------------------

If the Employee does not sign and return this Term Sheet by [   ], this PSU
Award shall be forfeited and shall be of no further force and effect.

WEIGHT WATCHERS INTERNATIONAL, INC.

 

By:

 

 

 

 

Name:

Kimberly Samon

 

Employee Signature

Title:

Chief Human Resources Officer

 

 

 

 

--------------------------------------------------------------------------------

WEIGHT WATCHERS INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR EMPLOYEE

PERFORMANCE STOCK UNIT AWARDS

Weight Watchers International, Inc., a Virginia corporation (the “Company”),
grants to the Employee who is identified on the Term Sheet for Employee
Performance Stock Unit Awards provided to the Employee herewith (the “Term
Sheet”) the Performance Stock Units specified in the Term Sheet, upon the terms
and subject to the conditions set forth in (i) the Term Sheet, (ii) the Company
stock incentive plan specified in the Term Sheet (the “Plan”) and (iii) these
Terms and Conditions for Employee Performance Stock Unit Awards promulgated
under such Plan (these “Terms and Conditions”), each hereby incorporated herein
by this reference and each as amended from time to time.

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

Section 1.1 – Cause

“Cause” shall mean (i) the Employee's willful and continued failure to perform
his or her material duties with respect to the Company or its Affiliates which
continues beyond 10 days after a written demand for substantial performance is
delivered to the Employee by the Company or its Affiliates, (ii) willful
misconduct by the Employee involving dishonesty or breach of trust in connection
with the Employee's employment which results in a demonstrable injury (which is
other than de minimis) to the Company or its Affiliates, (iii) conviction for
any felony or any misdemeanor involving moral turpitude, or (iv) any material
breach of the Employee's restrictive covenants set forth in Section 6.10 below.

Section 1.2 – Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.3 - Committee

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

Section 1.4 – Common Stock

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

 

 

 

--------------------------------------------------------------------------------

Section 1.5 - Company

“Company” shall mean Weight Watchers International, Inc.

Section 1.6 - Grant Date

“Grant Date” shall mean the date specified on the Term Sheet on which the PSU
Award was granted.

Section 1.7 - Permanent Disability

The Employee shall be deemed to have a “Permanent Disability” if the Employee is
unable to engage in the activities required by the Employee's job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months (in each case, as determined in good faith by
a majority of the Committee, which determination shall be conclusive).

Section 1.8 - Performance Stock Units

A “Performance Stock Unit” represents the right to receive, upon satisfaction of
the vesting conditions set forth herein, one share of Common Stock.

Section 1.9 - Plan

“Plan” shall mean the Company’s stock incentive plan specified on the Term
Sheet.

Section 1.10 - Secretary

“Secretary” shall mean the Secretary of the Company.

ARTICLE II

GRANT OF PSU AWARD

Section 2.1 - Grant of Performance Stock Units

On and as of the Grant Date, the Company irrevocably grants to the Employee the
target number of Performance Stock Units specified on the Term Sheet, upon the
terms and conditions set forth in the Term Sheet and these Terms and
Conditions.  The Performance Stock Units shall vest and become non-forfeitable
in accordance with Article III hereof.

Section 2.2 - Consideration to the Company

In consideration of the granting of the PSU Award by the Company, the Employee
agrees to render faithful and efficient services to the Company or its
Affiliates with such duties and responsibilities as the Company or its
Affiliates shall from time to time prescribe.  Nothing in the Term Sheet, in
these Terms and Conditions or in the Plan shall confer upon the Employee any
right to continue in the employment of the Company or its Affiliates, or

2

--------------------------------------------------------------------------------

shall interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to terminate the employment of
the Employee at any time for any reason whatsoever, with or without
Cause.  Employee hereby acknowledges and agrees that neither the Company nor its
Affiliates nor any other Person has made any representations or promises
whatsoever to the Employee concerning the Employee’s employment or continued
employment by the Company or its Affiliates.

Section 2.3 - Adjustments

Subject to the provisions of the Plan, in the event that the outstanding shares
of the Common Stock subject to a PSU Award are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, change of control, reclassification, stock split, spin-off,
stock dividend, combination of shares, or otherwise, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares or other
consideration as to which such PSU Award shall be converted.  Any such
adjustment made by the Committee in its sole discretion and in accordance with
the provisions of the Plan shall be final and binding upon the Employee, the
Company and all other interested persons.

ARTICLE III

VESTING

Section 3.1 - Commencement of Vesting

Unless otherwise provided in the Term Sheet or these Terms and Conditions, so
long as the Employee continues to be employed by the Company or its Affiliates,
the Performance Stock Units shall vest on the date upon which both the Time-
Vesting Service Condition and the Performance Vesting Condition have been
achieved (such date, the “PSU Vesting Date”).

Section 3.2 - Expiration of Performance Stock Units

(a)If the Employee’s employment with the Company or its Affiliates is terminated
for any reason by the Company or its Affiliates (other than due to a Permanent
Disability) or by the Employee (other than due to death) prior to the PSU
Vesting Date, the PSU Award shall, to the extent not then vested, be forfeited
by the Employee without consideration therefor.

(b)Subject to (a) above, the Employee shall cease any additional vesting in his
or her Performance Stock Units upon any termination of his or her employment and
the unvested portion of the Performance Stock Units shall be cancelled without
payment therefor upon any termination of his or her employment.

3

--------------------------------------------------------------------------------

ARTICLE IV

STOCKHOLDER RIGHTS

Section 4.1 - Conditions to Issuance of Stock Certificates

The shares of Common Stock deliverable upon the vesting of the Performance Stock
Units, or any portion thereof, shall be fully paid and nonassessable. The
Company shall not be required to deliver any certificate or certificates for
shares of stock upon the vesting of any Performance Stock Units, or any portion
thereof, prior to fulfillment of all of the following conditions:

(a)The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(b)The lapse of such reasonable period of time following the vesting of the
Performance Stock Units as the Committee may from time to time establish for
reasons of administrative convenience.

Section 4.2 - Rights as Stockholder

(a)PSU Rights.  Unless otherwise set forth herein, the Employee shall receive,
as soon as practicable after the PSU Vesting Date (but in no event later than
ten (10) business days following the PSU Vesting Date), one share of Common
Stock for each vested Performance Stock Unit that the Employee holds
hereunder.  Certificates for the Common Stock shall be delivered to the Employee
or to the Employee’s legal guardian or representative (or if such Common Stock
is evidenced by uncertificated securities registered or recorded in records
maintained by or on behalf of the Company in the name of a clearing agency, the
Company will cause the Common Stock to be entered in the records of such
clearing agency as owned by the Employee). It shall be a condition of the
obligation of the Company upon delivery of Common Stock to the Employee pursuant
this Section 4.2 that the Employee pay to the Company such amount as may be
requested by the Company for the purpose of satisfying any liability for any
federal, state or local income or other taxes required by law to be withheld
with respect to such Common Stock.  The Company shall be authorized to take such
action as may be necessary, in the opinion of the Company’s counsel (including,
without limitation, withholding Common Stock otherwise deliverable to the
Employee hereunder and/or withholding amounts from any compensation or other
amount owing from the Company to the Employee), to satisfy the obligations for
payment of the minimum amount of any such taxes.  Until the PSU Vesting Date, a
holder of a Performance Stock Unit shall not be, nor have any of the rights or
privileges of, a stockholder of the Company.

(b)Dividend Equivalents for PSU Award.  With respect to each cash dividend or
distribution (if any) paid with respect to Common Stock to holders of record on
and after the Grant Date but before the PSU Vesting Date, the Company shall
maintain a notional account (the “Account”) for the benefit of the Employee, in
which the Company shall record the amount of each such cash dividend or
distribution (if any) to which the Employee would have been entitled if the
Employee had held the same number of shares of Common Stock equal to the target

4

--------------------------------------------------------------------------------

number of Performance Stock Units granted pursuant to the Term Sheet and these
Terms and Conditions.  As soon as practicable after the PSU Vesting Date (but in
no event later than ten (10) business days following the PSU Vesting Date), the
Employee shall, in the discretion of the Company (with respect to the form of
payment), be paid an amount equal to the balance of the Account multiplied by
the Achievement Percentage (as defined in the Term Sheet) (such product, if any,
the “Vested Amount”) in (a) cash or (b) a number of shares of Common Stock equal
to the quotient of (i) the Vested Amount, divided by (ii) the Fair Market Value,
on the PSU Vesting Date, of one share of Common Stock.  In the event the Vested
Amount is paid in shares of Common Stock, if the calculation set forth in the
preceding sentence results in fractional shares, the Company shall round such
number of shares to the nearest whole number; provided, that if such number is
rounded down, the Company shall pay to the Employee an amount in cash equal to
the fractional shares based on the Fair Market Value thereof. In the event the
Employee’s employment is terminated for any reason (other than due to death or
Permanent Disability) prior to the PSU Vesting Date, the Employee shall forfeit
all amounts maintained in the Account without consideration therefor.

(c)Delay of Receipt. Notwithstanding the foregoing, in the event that Employee
would be required to make a filing under the Hart-Scott-Rodino Act in connection
with receipt of Common Stock, the applicable time period(s) shall be
appropriately extended to permit such filing and subsequent receipt of Common
Stock (and associated Account) but not beyond March 15th in the year following
the year in which the PSU Vesting Date occurs.

(d)Limitation on Obligations.  The Company’s obligation with respect to the
Performance Stock Units granted hereunder is limited solely to the delivery to
the Employee of shares of Common Stock on the date when such shares are due to
be delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation (except as set forth in Section 4.2(b)
hereof).  This PSU Award shall not be secured by any specific assets of the
Company or any of its Affiliates, nor shall any assets of the Company or any of
its Affiliates be designated as attributable or allocated to the satisfaction of
the Company’s obligations under the Term Sheet, these Terms and Conditions or
the Plan.

(e)Tax Advice.  The Employee is hereby advised to seek his or her own tax
counsel regarding the taxation of an award of Performance Stock Units made
hereunder.

ARTICLE V

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

Section 5.1 - Authorization

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions has been duly authorized, executed and delivered by
the Company, and (ii) upon the vesting of Performance Stock Units (or any
portion thereof), the Common Stock, when issued and delivered in accordance with
the terms hereof, will be duly and validly issued, fully paid and nonassessable.

5

--------------------------------------------------------------------------------

Section 5.2 - Registration

The Company shall use reasonable efforts to register the Common Stock on a Form
S-8 Registration Statement or any successor to Form S-8 to the extent that such
registration is then available with respect to such Common Stock, and (ii) the
Company will file the reports required to be filed by it under the 1933 Act and
the Securities Exchange Act of 1934, as amended (the “Act”), and the rules and
regulations adopted by the SEC thereunder, to the extent required from time to
time to enable the Employee to sell his or her shares of Stock without
registration under the 1933 Act within the limitations of the exemptions
provided by (A) Rule 144 under the 1933 Act, as such rule may be amended from
time to time, or (B) any similar rule or regulation hereafter adopted by the
SEC.

ARTICLE VI

MISCELLANEOUS

Section 6.1 - Administration

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Performance
Stock Units. In its absolute discretion, the Board of Directors of the Company
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan, the Term Sheet and these Terms and Conditions.

Section 6.2 - Shares to Be Reserved

The Company shall at all times during the term of the PSU Award reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of the Term Sheet and these Terms and Conditions.

Section 6.3 - Recapitalizations, etc.

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the PSU Award, to any and all
shares of capital stock of the Company or any capital stock, partnership units
or any other security evidencing ownership interests in any successor or assign
of the Company or its Affiliates (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the PSU Award, by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.

6

--------------------------------------------------------------------------------

Section 6.4 - State Securities Laws

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Performance Stock Units to the Employee.

Section 6.5 - Binding Effect

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

Section 6.6 - Miscellaneous

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive. If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

Section 6.7 - Notices

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
at the address given on the Term Sheet.  By a notice given pursuant to this
Section 6.7, either party may hereafter designate a different address for
notices to be given to him or her. Any notice which is required to be given to
the Employee shall, if the Employee is then deceased, be given to the Employee's
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this Section
6.7.  Any notice shall have been deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

Section 6.8 - Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

Section 6.9 - Applicability of Plan

The Common Stock issued to the Employee upon the vesting of the Performance
Stock Units shall be subject to all of the terms and provisions of the Plan, to
the extent applicable

7

--------------------------------------------------------------------------------

to the vesting of the Performance Stock Units (or any portion thereof). In the
event of any conflict between the Term Sheet and these Terms and Conditions,
these Terms and Conditions shall control. In the event of any conflict between
the Term Sheet or these Terms and Conditions and the Plan, the terms of the Plan
shall control.

Section 6.10 - Covenant Not to Compete; Confidential Information; No Raid;
Specific Performance

(a)In consideration of the Company entering into the Term Sheet and these Terms
and Conditions with the Employee, the Employee hereby agrees effective as of the
Grant Date, for so long as the Employee is employed by the Company or one of its
Affiliates and for a period of one year thereafter (the “Noncompete Period”),
the Employee shall not, without the Company’s prior written consent, directly or
indirectly, engage in, be employed by, act as a consultant for or have a
financial interest (other than an ownership position of less than 1% in any
company whose shares are publicly traded or any non-voting, non-convertible debt
securities in any company) in any business engaged in Company Business, or work
for or provide services to any Competitor of the Company or its Affiliates,
within the United States or within any foreign country in which the Company or
its Affiliates (i) has an office, (ii) is or has engaged in Company Business or
(iii) proposes to engage in Company Business, as of the date of the termination
of the Employee’s association with the Company.  For the purposes of these
provisions, (A) the term “Company Business” shall mean any business related to
weight loss or weight management programs, products, services and/or other
similar activities; and (B) the term “Competitor” means any natural person,
corporation, limited liability company, firm, organization, trust, partnership,
association, joint venture, government agency or other entity (including, but
not limited to, the websites and other electronic or digital media of such
entities) that engages, or proposes to engage, in Company Business, including,
but not limited to, (x) entities which are directly engaged in Company Business;
and (y) entities which have a primary focus in broader topic areas, but who
nevertheless engage in Company Business such as Unilever (Slimfast) (provided,
however, only the part of such entities that are engaged in or oversee Company
Business shall be deemed a “Competitor” for purposes of these provisions).

(b)The Employee will not disclose or use at any time, any Confidential
Information (as defined below) of which the Employee is or becomes aware,
whether or not such information is developed by him or her, except (i) to the
extent that such disclosure or use is directly related to and required by the
Employee performance of duties, if any, assigned to the Employee by the Company
or its Affiliates or (ii) pursuant to the order of any court or administrative
agency. As used herein, the term “Confidential Information” means information
that is not generally known to the public and that is used, developed or
obtained by the Company or its Affiliates in connection with its business,
including but not limited to (i) products or services, (ii) fees, costs and
pricing structures, (iii) business and financial results, plans, budgets, and
projections, (iv) designs, content and other creative elements associated with
products and services or marketing and promotional campaigns and programs, (v)
computer software, including operating systems, applications and program
listings, (vi) flow charts, manuals and documentation, (vii) data bases, (viii)
accounting and business methods, (ix) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (x) customers and clients and customer or client lists,
(xi) other copyrightable works, (xii) all technology and trade secrets, and
(xiii) all similar and related

8

--------------------------------------------------------------------------------

information in whatever form.  Confidential Information will not include any
information that has been published in a form generally available to the public
by a person or entity other than the Employee prior to the date the Employee
proposes to disclose or use such information.

(i)Nothing in these Terms and Conditions shall prohibit or impede the Employee
from communicating, cooperating or filing a complaint with any U.S. federal,
state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation, provided that in
each case such communications and disclosures are consistent with applicable
law.  The Employee does not need the prior authorization of (or to give notice
to) the Company regarding any such communication or disclosure. The Employee
hereby confirms that the Employee understands and acknowledges that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made either
(1) in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  The Employee understands
and acknowledges further that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except pursuant to
court order.  Notwithstanding the foregoing, under no circumstance will the
Employee be authorized to disclose any information covered by the Company’s
attorney-client privilege or the Company’s attorney work product (A) without the
prior written consent of the Company’s General Counsel or other officer
designated by the Company, or (B) unless such disclosure of that information
would otherwise be permitted pursuant to 17 CFR 205.3(d)(2), applicable state
attorney conduct rules, or otherwise under applicable law or court order.

(ii)The Employee acknowledges and agrees that all copyrights, works, inventions,
innovations, improvements, developments, patents, trademarks and all similar or
related information which relate to the actual or anticipated business of the
Company and its subsidiaries (including its predecessors) and conceived,
developed or made by the Employee while employed by the Company or its
Affiliates belong to the Company.  The Employee will perform all actions
reasonably requested by the Company (whether during or after the Noncompete
Period) to establish and confirm such ownership at the Company’s expense
(including without limitation assignments, consents, powers of attorney and
other instruments).

(c)The Employee shall disclose promptly in writing and assign immediately, and
hereby assigns to the Company, all of the Employee’s right, title and interest
in and to, any original works of authorship, formulas, processes, programs,
benchmarking, solutions, tools, content, databases, techniques, know-how, data,
developments, innovations, inventions, improvements, trademarks, patents,
copyrights or discoveries, whether or not copyrightable, patentable or otherwise
legally protectable, and whether or not they exist in electronic form, print
form or other tangible or intangible form of medium (hereinafter referred to
collectively as “Work Product”), which the Employee makes or conceives, or first
reduces to practice or learns, either solely or jointly with others, during his
or her employment period with the Company or its

9

--------------------------------------------------------------------------------

Affiliates, through the Employee’s work with the Company or its Affiliates, or
with any other person or entity pursuant to an assignment by the Company or its
Affiliates.  The Employee acknowledges the special interest the Company and its
Affiliates hold in its processes, techniques and technologies and agrees that
such processes, techniques and technologies shall not be directly or indirectly
used or distributed by the Employee for the interests of any person or entity
besides the Company or its Affiliates.

(i)All disclosures and assignments made pursuant to these Terms and Conditions
are made without royalty or any additional consideration to the Employee other
than the regular compensation paid to the Employee by the Company or its
Affiliates.

(ii)The Employee shall execute, acknowledge and deliver to the Company or its
Affiliates all necessary documents, and shall take such other action as may be
necessary to assist the Company in obtaining by statute, copyrights, patents,
trademarks or other statutory or common law protections for the Work Product
covered by these Terms and Conditions, vesting title and right in such
copyrights, patents, trademarks and other protections in the Company and its
designees.  The Employee hereby agrees that the Work Product constitutes a “work
made for hire” in accordance with the definition of that term under the U.S.
copyright laws.  The Employee shall further assist the Company or its Affiliates
in every proper and reasonable way to enforce such copyrights, patents,
trademarks and other protections as the Company may desire. The Employee’s
obligation to deliver documents and assist the Company or its Affiliates under
these Terms and Conditions applies both during and subsequent to the term of
his/her employment.

(iii)Any Work Product which the Employee may disclose to anyone within six (6)
months after the termination of his/her employment, or for which the Company or
its Affiliates may file an application for copyright, patent, trademark or other
statutory or common law protection within twelve (12) months after the
termination of said employment, shall be presumed to have been made, conceived,
first reduced to practice or learned during the term of the Employee’s
employment and fully subject to the terms and conditions set forth herein;
provided that if the Employee in fact, conceived any such Work Product
subsequent to the termination of the employment and such Work Product is not
based upon or derived from Confidential Information of the Company or its
Affiliates or does not relate to the scope of work performed by the Employee
pursuant to his/her employment duties with the Company or its Affiliates, then
such Work Product shall belong to the Employee and shall be the Employee’s sole
property. The Employee assumes the responsibility of establishing by competent
legal evidence that such Work Product is not based on such Confidential
Information and that the Employee conceived any such Work Product after the
termination of his/her employment.

(iv)The Employee represents that the Work Product does not infringe any
copyright, patent or other proprietary right of any person or entity.

(v)Attached to and made as part of these Terms and Conditions as Exhibit B is a
complete list of all Work Product, whether or not copyrighted, which has been
made or conceived or first reduced to practice by the Employee alone or jointly
prior to the date of his employment with the Company or its Affiliates.  Such
Work Product shall be excluded from the operation of these Terms and
Conditions.  If there is no such list on Exhibit B, the

10

--------------------------------------------------------------------------------

Employee represents that no such Work Product exists at the time of execution of
these Terms and Conditions.

(d)Without the Company’s prior written consent, the Employee will not, during
the Noncompete Period, directly or indirectly, solicit or offer employment to
any person who has been employed by the Company or its Affiliates at any time
during the twelve months immediately preceding such solicitation.

(e)Notwithstanding clauses (a), (b), (c) and (d) above, if at any time a court
holds that the restrictions stated in such clauses (a), (b), (c) and (d) are
unreasonable or otherwise unenforceable under circumstances then existing, the
parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area. Because the Employee’s
services are unique and because the Employee has had access to Confidential
Information, the parties hereto agree that money damages will be an inadequate
remedy for any breach of these Terms and Conditions. In the event of a breach or
threatened breach of these Terms and Conditions, the Company or its Affiliates
or their successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce, or prevent
any violations of, the provisions hereof (without the posting of a bond or other
security).

(f)The Employee acknowledges and agrees that the restrictions and remedies under
this Section 6.10 are non-exclusive restrictions and remedies and shall not
limit or modify any other restrictive covenants to which Employee is subject to
as a result of Employee’s employment with or services to the Company or any of
its Affiliates nor shall such restrictions and remedies limit or modify the
Company's and its Affiliates’ other rights and remedies to obtain other
monetary, equitable or injunctive relief as a result of breach of, or in order
to enforce, the terms and conditions of these Terms and Conditions or with
respect to any other covenants or agreements between the Company or any of its
Affiliates and the Employee or the Employee's obligations under applicable law.

Section 6.11 - Amendment

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

Section 6.12 - Governing Law

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

Section 6.13 – Jurisdiction

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of

11

--------------------------------------------------------------------------------

Term Sheet and these Terms and Conditions, each party hereto irrevocably submits
to the jurisdiction of such courts for itself, himself or herself and in respect
of its, his or her property with respect to such action.  The parties hereto
irrevocably agree that venue would be proper in such court, and hereby
irrevocably waive any objection that such court is an improper or inconvenient
forum for the resolution of such action.

Section 6.14 - Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

Section 6.15 – Counterparts

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

Section 6.16 – Code Section 409A

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common Stock or other benefits compliant under
Section 409A of the Code, otherwise such payment, delivery of shares of Common
Stock or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Employee,
that does not cause such an accelerated or additional tax.




12

--------------------------------------------------------------------------------

EXHIBIT A JOINDER

By execution of this Joinder, the undersigned agrees to become a party to that
certain Term Sheet for Employee Performance Stock Unit Awards and that certain
Terms and Conditions for Employee Performance Stock Unit Awards, effective as of
                                              (collectively, the “Agreement”),
among WEIGHT WATCHERS INTERNATIONAL, INC. (the “Company”) and
                                              (the “Employee”).  By execution of
this Joinder, the undersigned shall have all the rights, and shall observe all
the obligations, applicable to the Employee (except as otherwise set forth in
the Agreement), and to have made on the date hereof all representations and
warranties made by such Employee, modified, if necessary, to reflect the nature
of the undersigned as a trust, estate or other entity.

 

Name:

 

 

 

Address for Notices:

 

With copies to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

Date:

 

 

13

--------------------------------------------------------------------------------

EXHIBIT B

14